DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 10, 2019 and August 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. JP08117694A (called Satake hereinafter, applicant disclosed art and English machine translation provided by the examiner) in view of Glaser 2010/0179884.

Regarding independent claim 1, Satake teaches a method (para [0001]) comprising: 
capturing an image (camera sensor 5) of a food product (para [0032]); 
analyzing an interior region of the food product via one or more analyzing devices (para [0033]; acoustic sensor 7); 
determining at least one internal property of the food product based on the analyzing of the interior region (para [0033]; determines hardness and internal defects); 
performing, via a processor (para [0041]; control unit 8), a regression analysis (para [0041]; data collected used to determine quality of the food product) on the at least one internal property for a number of customer transactions (para [0051]; grading of the food products is performed for purchase by distributors), resulting in a model expression related to quality of the food product (para [0041-0043]; grading the food product based on quality and data measured); and 
Satake fails to teach modifying, via the processor, a purchase order for additional quantities of the food product based on the model expression. 
Glaser teaches modifying, via the processor, a purchase order for additional quantities of the food product based on the model expression (para [0032]; purchase orders for food products based on what is needed and the quality of the food product to be purchased would be considered).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake with the product purchasing system as described by Glaser for the purpose of allowing a food service industry professional to purchase the required food products with grades and quality that is appropriate for their use.

Regarding claim 4, Satake and Glaser teach the method of claim 1, Satake further teaches wherein the one or more analyzing devices comprises an ultrasound device, and wherein the analyzing of the interior region via the ultrasound device generates an ultrasound (para [0033 and 0040]; acoustic sensor 7 using sound to determine internal quality of a food product). 

Regarding claim 7, Satake and Glaser teach the method of claim 1, Satake further teaches wherein the at least one internal property comprises one or more of protein content, fat content, seed content, water content, and degree of ripeness (para [0005 and 0033]; hardness of the food product). 

Regarding independent claim 8, Satake teaches a system (para [0001]), comprising: 
a processor (para [0041]; control unit 8); and 
a non-transitory computer-readable storage medium having instructions stored (para [0042]; neural network program) which, when executed by the processor (para [0041]; control unit 8), cause the processor to perform operations comprising: 
capturing an image (camera sensor 5) of a food product (para [0032]); 
analyzing an interior region of the food product via one or more analyzing devices (para [0033]; acoustic sensor 7); 
determining at least one internal property of the food product based on the analyzing of the interior region (para [0033]; determines hardness and internal defects); 
performing a regression analysis (para [0041]; data collected used to determine quality of the food product) on the at least one internal property for a number of customer transactions (para [0051]; grading of the food products is performed for purchase by distributors), resulting in a model expression related to quality of the food product (para [0041-0043]; grading the food product based on quality and data measured); and 
Satake fails to teach modifying a purchase order for additional quantities of the food product based on the model expression. 
Glaser teaches modifying a purchase order for additional quantities of the food product based on the model expression (para [0032]; purchase orders for food products based on what is needed and the quality of the food product to be purchased would be considered).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake with the product purchasing system as described by Glaser for the purpose of allowing a food service industry professional to purchase the required food products with grades and quality that is appropriate for their use.

Regarding claim 11, Satake and Glaser teach the system of claim 8, wherein the one or more analyzing devices comprises an ultrasound device, and wherein the analyzing of the interior region via the ultrasound device generates an ultrasound (para [0033 and 0040]; acoustic sensor 7 using sound to determine internal quality of a food product). 

Regarding claim 14, Satake and Glaser teach the system of claim 8, Satake further teaches wherein the at least one internal property comprises one or more of protein content, fat content, seed content, water content, and degree of ripeness (para [0005 and 0033]; hardness of the food product). 

Regarding independent claim 15, Satake teaches a non-transitory computer-readable storage medium (para [0042]; neural network program) having instructions stored which, when executed by a processor (para [0041]; control unit 8), cause the processor to perform operations comprising: 
capturing an image (camera sensor 5)  of a food product (para [0032]); 
analyzing an interior region of the food product via one or more analyzing devices (para [0033]; acoustic sensor 7); 
determining at least one internal property of the food product based on the analyzing of the interior region (para [0033]; determines hardness and internal defects); 
performing a regression analysis (para [0041]; data collected used to determine quality of the food product) on the at least one internal property for a number of customer transactions (para [0051]; grading of the food products is performed for purchase by distributors), resulting in a model expression related to quality of the food product (para [0041-0043]; grading the food product based on quality and data measured); and 
Satake fails to teach modifying a purchase order for additional quantities of the food product based on the model expression. 
Glaser teaches modifying a purchase order for additional quantities of the food product based on the model expression (para [0032]; purchase orders for food products based on what is needed and the quality of the food product to be purchased would be considered).


Regarding claim 18, Satake and Glaser teach the non-transitory computer-readable storage medium of claim 15, wherein the one or more analyzing devices comprises an ultrasound device, and wherein the analyzing of the interior region via the ultrasound device generates an ultrasound (para [0033 and 0040]; acoustic sensor 7 using sound to determine internal quality of a food product). 

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake, in view of Glaser and further in view of Birlouez-Aragon et al. 2013/0112895 (called Aragon hereinafter).

Regarding claim 2, Satake and Glaser teach the method of claim 1, but fail to teach wherein the at least one internal property comprises an overall frequency response to ultra violet emission. 
Aragon teaches wherein the at least one internal property comprises an overall frequency response to ultra violet emission (para [0043]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the ultraviolet excitation radiation as described by Aragon for the purpose of improving the accuracy of collection of data on the agri-food products in comparison to other methods used on the agri-food products.

Regarding claim 9, Satake and Glaser teach the system of claim 8, but fail to teach wherein the at least one internal property comprises an overall frequency response to ultra violet emission. 
Aragon teaches wherein the at least one internal property comprises an overall frequency response to ultra violet emission (para [0043]).


Regarding claim 16, Satake and Glaser teach the non-transitory computer-readable storage medium of claim 15, but fail to teach wherein the at least one internal property comprises an overall frequency response to ultra violet emission. 
Aragon teaches wherein the at least one internal property comprises an overall frequency response to ultra violet emission (para [0043]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the ultraviolet excitation radiation as described by Aragon for the purpose of improving the accuracy of collection of data on the agri-food products in comparison to other methods used on the agri-food products.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake, in view of Glaser and further in view of Minvielle 2016/0350715.

Regarding claim 3, Satake and Glaser teach the method of claim 1, but fail to teach wherein the regression analysis further uses, as inputs, a time of receipt of the food product and a purchase time from the time of receipt. 
Minvielle teaches wherein the regression analysis further uses, as inputs, a time of receipt of the food product and a purchase time from the time of receipt (para [0081]; predicting degradation of nutritional value of a food product from purchase time to storing it in refrigerator).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the prediction of nutritional degradation method as described by Minvielle for the purpose of determining the quality of the food product when taken from one point to another point based on the time difference.

Regarding claim 10, Satake and Glaser teach the system of claim 8, but fail to teach wherein the regression analysis further uses, as inputs, a time of receipt of the food product and a purchase time from the time of receipt. 
Minvielle teaches wherein the regression analysis further uses, as inputs, a time of receipt of the food product and a purchase time from the time of receipt (para [0081]; predicting degradation of nutritional value of a food product from purchase time to storing it in refrigerator).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the prediction of nutritional degradation method as described by Minvielle for the purpose of determining the quality of the food product when taken from one point to another point based on the time difference.

Regarding claim 17, Satake and Glaser teach the non-transitory computer-readable storage medium of claim 15, but fail to teach wherein the regression analysis further uses, as inputs, a time of receipt of the food product and a purchase time from the time of receipt. 
Minvielle teaches wherein the regression analysis further uses, as inputs, a time of receipt of the food product and a purchase time from the time of receipt (para [0081]; predicting degradation of nutritional value of a food product from purchase time to storing it in refrigerator).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the prediction of nutritional degradation method as described by Minvielle for the purpose of determining the quality of the food product when taken from one point to another point based on the time difference.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake, in view of Glaser and further in view of Luckhardt et al. 2012/0237644 (called Luckhardt hereinafter and applicant disclosed art).

Regarding claim 5, Satake and Glaser teach the method of claim 1, but fail to teach wherein the one or more analyzing devices comprises a probe, the probe having at least two electrodes; and wherein the analyzing of the interior region comprises inserting the probe into the food product and measuring an impedance of the food product between the two electrodes. 
Luckhardt teaches, in Figure 1, wherein the one or more analyzing devices comprises a probe (12), the probe having at least two electrodes (14 and 16); and wherein the analyzing of the interior region comprises inserting the probe into the food product and measuring an impedance of the food product between the two electrodes (para [0017]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the food probe as described by Luckhardt for the purpose of determining the characteristic of the food product based on the measured impedance which leads to determining the color or tenderness of the food product.

Regarding claim 12, Satake and Glaser teach the system of claim 8, but fail to teach wherein the one or more analyzing devices comprises a probe, the probe having at least two electrodes; and wherein the analyzing of the interior region comprises inserting the probe into the food product and measuring an impedance of the food product between the two electrodes. 
Luckhardt teaches, in Figure 1, wherein the one or more analyzing devices comprises a probe (12), the probe having at least two electrodes (14 and 16); and wherein the analyzing of the interior region comprises inserting the probe into the food product and measuring an impedance of the food product between the two electrodes (para [0017]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the food probe as described by Luckhardt for the purpose of determining the characteristic of the food product based on the measured impedance which leads to determining the color or tenderness of the food product.

Regarding claim 19, Satake and Glaser teach the non-transitory computer-readable storage medium of claim 15, but fail to teach wherein the one or more analyzing devices comprises a probe, the 
Luckhardt teaches, in Figure 1, wherein the one or more analyzing devices comprises a probe (12), the probe having at least two electrodes (14 and 16); and wherein the analyzing of the interior region comprises inserting the probe into the food product and measuring an impedance of the food product between the two electrodes (para [0017]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the food probe as described by Luckhardt for the purpose of determining the characteristic of the food product based on the measured impedance which leads to determining the color or tenderness of the food product.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake, in view of Glaser and further in view of Ortiz 2016/0260352 (applicant disclosed art).

Regarding claim 6, Satake and Glaser teach the method of claim 1, Glaser further teaches wherein the modifying of the purchase order is further based on the food type (para [0032]; purchase orders for food products based on what is needed and the quality of the food product to be purchased would be considered).
Satake and Glaser fail to teach further comprising: weighing the food product using a scale, resulting in a weight of the food product; and identifying, via the processor, a food type of the food product based on the image and the weight.
Ortiz teaches weighing the food product using a scale (para [0028]; weight sensors), resulting in a weight of the food product (para [0028]); and identifying, via the processor, a food type of the food product based on the image and the weight (para [0028]; weight sensor and camera used to determine nutritional value of the food item).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the food 

Regarding claim 13, Satake and Glaser teach the system of claim 8, Glaser further teaches wherein the modifying of the purchase order is further based on the food type (para [0032]; purchase orders for food products based on what is needed and the quality of the food product to be purchased would be considered).
Satake and Glaser fail to teach having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: weighing the food product using a scale, resulting in a weight of the food product; and identifying a food type of the food product based on the image and the weight. 
Ortiz teaches having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: weighing the food product using a scale (para [0028]; weight sensors), resulting in a weight of the food product (para [0028]); and identifying a food type of the food product based on the image and the weight (para [0028]; weight sensor and camera used to determine nutritional value of the food item).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the food identification as described by Ortiz for the purpose of using the weight and image captured of the food product to determine other characteristics of the food product, such as food type, volume and nutritional value.

Regarding claim 20, Satake and Glaser teach the non-transitory computer-readable storage medium of claim 15, Glaser further teaches having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: wherein the modifying of the purchase order is further based on the food type (para [0032]; purchase orders for food products based on what is needed and the quality of the food product to be purchased would be considered).

Ortiz teaches having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: weighing the food product using a scale (para [0028]; weight sensors), resulting in a weight of the food product (para [0028]); and identifying a food type of the food product based on the image and the weight (para [0028]; weight sensor and camera used to determine nutritional value of the food item). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Satake and Glaser with the food identification as described by Ortiz for the purpose of using the weight and image captured of the food product to determine other characteristics of the food product, such as food type, volume and nutritional value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Narumiya et al. discloses “Noncontact article temperature measuring device for food” (see 6242714)
Kennedy discloses “Eating quality grade” (see 2005/0019454)
Van Dael et al. discloses “Automated quality control and selection” (see 2018/0113083)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867